Citation Nr: 1633288	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  12-33 475A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Entitlement to service connection for an acquired psychiatric disability, to include an anxiety disorder. 

3.  Entitlement to service connection for a heart disorder. 

4.  Entitlement to service connection for hypertension. 

5.  Entitlement to service connection for a thyroid disorder. 

6.  Entitlement to service connection for a prostate disorder.

7.  Entitlement to an evaluation in excess of 10 percent for duodenal ulcer. 



REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1960 to June 1964. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida. 

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's Form DD 214 shows that he served one year and one month of foreign service but does not provide the details (i.e. dates and location) of his service.  In his December 2008 statement, the Veteran indicated that he served in Korea.  However, there is no other information in the record reflecting the nature of the Veteran's foreign service.  As the information regarding his foreign service is important to the claims on appeal, on remand this information must obtained.    Based on the information obtained, the AOJ should determine whether the Veteran should be afforded examinations to determine the nature and etiology of his claimed disabilities, taking into account his competent lay statements. 

With regard to the claim for an increased evaluation for duodenal ulcer, the Veteran was last afforded an examination in June 2009.  That examination report reflected that his disability was stable and that he treated his disability with medication with moderate effectiveness without side effects.  The Veteran reported that there were no periods of incapacitation due to stomach or duodenal disease; or episodes of abdominal colic, nausea, vomiting, or abdominal distension.  He had gnawing/burning pain less than once a month one to several hours after eating and which lasted between one to two hours.  In his June 2010 Notice of Disagreement, the Veteran indicated that due to his disability, he had three or more severe episodes in the last year lasting 10 days or more.  As there is a discrepancy in the Veteran's symptoms, he should be afforded an updated examination to determine the current severity of his duodenal ulcer.  

Finally, on remand, any outstanding treatment records should be identified and obtained. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the National Personnel Records Center (NPRC), or other appropriate authority, and request that a search be conducted for all outstanding service personnel records (including copies) pertaining to the Veteran to determine the details of his foreign service.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and her representative.

3.  Provide the Veteran with a VA examination to ascertain the nature and severity of his duodenal ulcer.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should indicate whether the duodenal ulcer is mild with recurring symptoms once or twice yearly; moderate with recurring episodes of severe symptoms two or three times a year averaging ten days in duration or with continuous moderate manifestations; moderately severe, which is less than severe but with impairment of health manifested by anemia and weight loss or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year; severe with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After completing these actions, conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs, to include providing VA examinations to determine the nature and etiology of the Veteran's service connection claims specifically recognizing that the Veteran is competent with regard to any symptoms and onset thereof.  

5.  When the development requested has been completed, review the case on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




